281 S.W.3d 921 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Corey J. OWENS, Defendant/Appellant.
No. ED 91759.
Missouri Court of Appeals, Eastern District, Division Three.
April 28, 2009.
Christopher A. Koster, Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, for plaintiff/respondent.
Nancy A. McKerrow, Columbia, for defendant/appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Corey J. Owens (Appellant) appeals from the trial court's judgment entered upon a jury verdict convicting him of assault of a law enforcement officer in the first degree, assault of a police officer in the second degree, two counts of armed criminal action, three counts of possession *922 of a controlled substance, and one count of trafficking in the second degree. Appellant contends the trial court erred in denying his request to replace a juror who slept during trial and in entering a judgment finding him guilty of possession of a controlled substance and trafficking because the evidence was insufficient to establish that he knowingly possessed the controlled substances.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in denying Appellant's request to dismiss the alleged sleeping juror, Lester v. Sayles, 850 S.W.2d 858, 870 (Mo. banc 1993), and the evidence was sufficient to support Appellant's convictions, State v. Faulks, 72 S.W.3d 322, 323 (Mo.App. S.D. 2002). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).